Citation Nr: 0327952	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
psoriasis.

2.  Entitlement to service connection for a liver disorder 
claimed a secondary to psoriasis.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to May 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for psoriasis; denied service 
connection for a liver disorder secondary to psoriasis, and 
found that the veteran not eligible for nonservice-connected 
pension due to excessive income.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

An August 2001 rating decision denied service connection for 
a liver disorder secondary to psoriasis, denied a petition to 
reopen a claim of service connection for psoriasis, and found 
that the veteran was ineligible for nonservice-connected 
pension due to excessive income.  The veteran was not 
notified of that decision until November 2001.  In November 
2001, the RO received the veteran's notice of disagreement.  
Although the statement specifically indicated that he did not 
agree with the denial of service connection for a liver 
disorder, he also reiterated his contention that he had 
psoriasis in service.  Moreover, he made reference to 
additional records that he would submit to support his 
eligibility for pension.

A review of the file reveals that the statement of the case, 
which was issued in August 2002, only addressed entitlement 
to service connection for a liver disorder secondary to 
psoriasis.  While the RO may have viewed the November 2001 
statement as too vague to be considered a notice of 
disagreement with regard to claims for pension and psoriasis, 
the fact that a substantive appeal that was received in 
August 2002 addressed these issues should have cleared up any 
ambiguity as to the veteran's intent.  The Board notes that 
this statement was also received within the one-year time 
limitation for filing a notice of disagreement, therefore, it 
should have been viewed as such particularly since the 
earlier statement was not.  

In cases such as this when a notice of disagreement has been 
received, the appellate process has commenced and the veteran 
is entitled to a statement of the case on the issue.  Pond v. 
West, 12 Vet App 341 (1999); Manlicon v. West, 12 Vet. App. 
238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issues on the merits, the issues 
are to be remanded to the RO for additional action.

Although the claim of entitlement to service connection for a 
liver disorder secondary to psoriasis is properly before the 
Board, the Board finds that this claim is inextricably 
intertwined with the veteran's petition to reopen the claim 
of entitlement to service connection for psoriasis since 
resolution of the psoriasis issue could very well impact a 
decision involving the liver disorder.  As such, they must be 
considered together and, thus, a decision by the Board on the 
veteran's claim of entitlement to service connection for a 
liver disorder secondary to psoriasis would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998);  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
liver disorder since April 2001.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, then a written notation to 
that effect should be placed in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).

3.  The RO should also furnish the 
veteran with a statement of the case 
concerning the issues of entitlement to 
nonservice-connected pension and whether 
new and material evidence was received to 
reopen the claim of entitlement to 
service connection for psoriasis.  If, 
and only if, a timely substantive appeal 
is filed, these issues should be 
certified to the Board for appellate 
consideration.  If the veteran does not 
perfect his appeal with regard to the 
issue involving psoriasis in the 
prescribed amount of time, then the RO 
may proceed with consideration of the 
claim for service connection for a liver 
disorder secondary to psoriasis.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA or other legal 
precedents.

4.  In the event it is necessary to issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC), it must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


